Citation Nr: 1541877	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a left wrist injury.

2.  Entitlement to an initial disability rating higher than 10 percent for arthritis of the left knee.

3.  Entitlement to an initial increased rating for residuals of a discectomy, L5-S1, evaluated as noncompensably disabling from September 14, 2007 to February 11, 2013, and as 10 percent disabling since February 12, 2013.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1997  to February 2000, from March 2002 to August 2002, from October 2003 to May 2005, and from May 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In December 2012, the Board remanded the claims for additional development.

In May 2013, the RO increased the evaluation for the Veteran's service-connected left knee disability (rated as arthritis of the left knee and previously rated as patellofemoral syndrome of the left knee) to 10 percent, effective September 14, 2007 and increased the evaluation for the Veteran's service-connected residuals of a discectomy, L5-S1, to 10 percent, effective February 12, 2013.  The Veteran has not withdrawn the appeal as to the issue of disability ratings greater than assigned.  Accordingly, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).


FINDINGS OF FACT

1.  The Veteran's service-connected left wrist injury residuals are primarily manifested by complaints of discomfort, difficulty lifting weights and clicking and snapping of the joint with normal range of motion with no motion lost due to pain, weakness, fatigability, or incoordination; and there is no X-ray evidence of arthritis.

2.  The Veteran's service-connected left knee arthritis is primarily manifested by X-ray evidence of degenerative joint disease with pain on motion, and range of motion limited by no more than 0 degrees of extension or 135 degrees of flexion.

3.  Since the effective date of service connection, the Veteran's residuals of a discectomy, L5-S1 have been manifested by X-ray evidence of degenerative disc disease and full range of motion mild aching pain along the lumbosacral spine from L3 through S3 and the bilateral sacroiliac joint areas.  The remaining clinical findings reasonably establish evidence of subjective complaints of persistent mild back pain with prolonged sitting that more nearly approximates the criteria for a 10 percent evaluation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for left wrist injury residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5215 (2015).

2.  The criteria for an initial disability rating greater than 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5009-5260 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but no higher, for residuals of a discectomy, L5-S1 have been met since September 14, 2007, the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, DC 5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Where, as here, service connection has been granted and the initial ratings have been assigned, the claims of entitlement to service connection have been more than substantiated.  They have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claims may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Benefits Management System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in October 2007.  In addition, as instructed by the Board, the AOJ obtained a second VA examination in February 2013.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary for the Board to evaluate his service-connected disabilities.  The evidence of record is sufficient to decide the claims and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected left wrist, left knee, and lumbar spine disabilities.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Left Wrist Injury Residuals

The Veteran's left wrist injury residuals are rated as noncompensably disabling under DCs 5299-5215.  Under DC 5215, limitation of motion of the wrist, the only available schedular rating for limitation of motion of the wrist is 10 percent for either the minor or major extremity, and that requires either dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a. 

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 80 degrees of forearm pronation, 85 degrees of forearm supination, 45 degrees of wrist ulnar deviation, and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I. 

In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

In connection with the Veteran's claim is an October 2007 VA examination report.  His primary complaints were of clicking with active dorsiflexion of the left wrist and discomfort in the flexor tendons over the radial ulnar space on the dorsum of the forearm.  He also complained of difficulty with lifting weights for exercise and described a "snapping" sensation at the dorsum of the wrist.  He takes no medication for this condition and its course has been stable since onset.  There was no evidence of deformity, giving way, instability, stiffness, weakness, or incoordination.  There were also no episodes of locking, effusion, inflammation, or flare-ups.  On range of motion testing, dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation to 30 degrees, and ulnar deviation to 10 degrees, all without pain.  With repetitive of range of motion there was no change in function noted.  X-rays of the wrist showed a slight ulnar minus variant, but otherwise unremarkable. 

There is no indication in the record that the Veteran has sought or received regular treatment for his left wrist since the October 2007 VA examination.  Thus, there are no records that show a worsening in range of motion or any other complaints or symptoms to warrant a compensable evaluation. 

When examined by VA in February 2013, the Veteran's complained of a dull ache in his left wrist and discomfort with "up and down" movements.  He has no problems with gripping and there were no flare ups.  On examination range of motion of the wrist joint was normal at 70 degrees of dorsiflexion and 80 degrees of palmar flexion, with no objective evidence of pain.  There was no objective evidence of any functional loss and/or functional impairment due to weakened movement, excess fatigability, incoordination, or pain on use.  There was also no pain on palpation of the joints or soft tissue of the wrist and muscle strength testing was normal at 5/5.  X-rays showed normal osseous structures of the left wrist.  The examiner noted the Veteran's claimed discomfort was not substantiated by adequate pathology such as muscle spasm, facial grimacing, wincing, or pressure on manipulation.  The left wrist condition did not impact the Veteran's ability to work.  The clinical impression was left wrist strain, resolved with no residual functional deficit.  

In this case, the evidence does not approximate findings for a compensable initial disability rating for a left wrist disorder.  Throughout the appellate period, limitation of motion in left wrist has been measured at dorsiflexion to 70 degrees at worst and palmar flexion to 80 degrees at worst.  This is normal range of motion.  These measurements are noncompensable under the diagnostic code governing limitation of motion of the wrist.  38 C.F.R. § 4.71a, Plate I.  Because a 10 percent rating under DC 5215 requires dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, neither of which has been shown, a compensable rating is not warranted.  As the Veteran does not meet the minimal criteria for a compensable evaluation under this diagnostic code, a noncompensable disability rating is appropriate.  See 38 C.F.R. § 4.31.

In addition, a compensable rating could be assigned under DC 5214, if the Veteran's left wrist were ankylosed.  38 C.F.R. § 4.71.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Because the Veteran is able to move his wrist, by definition, it is not immobile.  Therefore, consideration of a rating under DC 5214 is not warranted.  There is also no X-ray evidence of arthritis of the left wrist to warrant consideration of an initial compensable rating under DC 5010.  

Additionally, the evidence does not establish that additional compensation for functional loss not contemplated by the rating assigned is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In general, the Veteran's own reports show minimal impairment consisting of dull ache.  He takes no medication for this condition and denied episodes of flare ups.  There are no reports of any loss of motor or muscle functioning not already considered under the rating criteria.  Moreover, the most recent VA examiner concluded that the Veteran's left wrist injury, resolved with no residual functional deficit.  While the Board is sympathetic to the Veteran's report of wrist discomfort, it has not been shown to rise to a level of severity that causes him to miss work, lose range of motion, or lose functioning of his left wrist or hand.  The Board finds that the symptomatology reported by the Veteran is already considered and compensated under DC 5215.  38 C.F.R. § 4.71a (2015).

Accordingly, the Board finds that the Veteran's impairment due to left wrist injury residuals is more consistent with a noncompensable disability rating and that the level of disability necessary to support the assignment of a 10 percent rating or higher is absent.

2.  Left Knee Arthritis

The Veteran's left knee arthritis is currently rated as 10 percent disabling under DCs 5003-5260 for painful motion of the knee. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Under DC 5260 where flexion is limited to 45 degrees, a 10 percent rating is assigned.  When flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a.  Under DC 5261, limitation of extension of the leg is rated 10 percent disabling at 10 degrees, 20 percent disabling at 15 degrees, 30 percent disabling at 20 degrees, 40 percent disabling at 30 degrees, and 50 percent disabling at 45 degrees.  38 C.F.R. § 4.71a.  

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned for disability of the same joint under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 59,990 (2006).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Evidence relevant to the severity of the Veteran's service-connected right knee disability includes an October 2007 VA examination report which shows his current complaints were of constant lateral left knee pain, occasional pain over the patellar tendon, and swelling around the patella with activity.  His symptoms are aggravated by stair climbing and the course since onset has been stable with no current treatments.  There was no evidence of deformity, giving way, instability, stiffness, weakness, or incoordination.  There were also no episodes of dislocation, subluxation, locking, inflammation, or flare-ups.  There were no limitations to walking.  Examination revealed clicks/snaps of the left knee with subpatellar tenderness.  Range of motion showed flexion to 135 degrees and extension to 0 degrees with no objective pain on motion.  There was also no objective pain following repetitive motion testing and no additional limitations.  X-rays revealed minimal degenerative changes consisting of spurring off the intercondylar spines and posterior aspect of the patella.   

Subsequent VA treatment records from 2007 through 2009 show the Veteran started a conservative treatment plan of pain medications, physical therapy, bracing, and cortisone injections, for left knee pain.  However there are no specific findings indicating a worsening in range of motion or functional impairment to warrant a higher evaluation. 

When examined by VA in February 2013, the Veteran's primary complaint of left knee pain was essentially unchanged since the last VA examination in 2007.  He noted a dull ache with intermittent left knee pain for which he takes Motrin on an as needed basis.  There were no reported flare-ups.  Examination revealed near-normal range of motion with flexion to 135 degrees and extension to 0 degrees without objective evidence of pain.  There was no additional loss of motion on repetitive use and no functional loss and/or functional impairment of the knee and lower leg.  There was also no functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  Motor strength was normal at 5/5 and joint stability testing was also normal with no evidence of recurrent patellar subluxation or dislocation.  X-rays of the left knee showed minimal osteoarthritic changes.  The Veteran reported losing 1-2 days of work every 2-3 months due to his knee pain.  However the examiner noted there was no medical documentation to substantiate this and concluded that the left knee condition does not impact the Veteran's ability to work.  

There are no treatment records since the February 2013 VA examination that indicate a worsening in range of motion of the left knee or any other complaints or symptoms to warrant a higher evaluation. 

Based on the preceding evidence, the criteria for a rating greater than 10 percent have not been met.  The Veteran exhibits minimal loss of flexion in the right knee.  Despite his complaints of pain, the results from the VA examinations do not show limitation of flexion (to 30 degrees) or extension (to 10 degrees) sufficient to warrant a separate 10 percent or an increased 20 percent evaluation under DCs 5261 or 5260, respectively.  38 C.F.R. § 4.71a.  The worst recorded range of motion was during VA examination (0 degrees extension to 135 degrees flexion).  Therefore, if strictly rated under range-of-motion DCs, the Veteran's left knee disability would be rated as noncompensable.  However, the presence of arthritis with painful limitation of motion supports a 10 percent rating under DCs 5003 and 5010.  See VAOPGCPREC 9-98.  

Separate ratings may also be assigned for knee disability under DCs 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  These opinions appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned. 

Under DC 5257, a 10 percent rating is warranted for slight impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 20 percent requires moderate impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 30 percent requires severe impairment, including recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Although the Veteran's use of a knee brace arguably suggests some level of instability, there is no objective evidence of ligamentous laxity of the left knee in VA clinical records or on VA examination.  The objective medical evidence does not establish separate manifestations of recurrent subluxation or lateral instability warranting a separate compensable evaluation under DC 5257.

Higher ratings may also be assigned to several other knee disabilities, if shown.  The only other possibilities for a higher disability rating would be under DC 5256, for ankylosis; DC 5262, for nonunion of the tibia and fibula, DC 5258 for dislocation of the semilunar cartilage, DC 5259 for symptomatic residuals of removal of the semilunar cartilage; or under DC 5263 for genu recurvatum, none of which is present in this case.  38 C.F.R. § 4.71a.  The medical evidence does not show that any of these conditions has been demonstrated and shown to be a manifestation of the service-connected right knee disability and the Veteran does not claim that any of them are present.  

There is also no credible evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the left knee would be more than 10 percent disabling under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's functional loss due to pain is adequately covered by the 10 percent rating.  He has not identified any functional limitation, which would warrant a higher or additional rating under any applicable rating criteria.  In fact, even with complaints of pain, the clinical record reflects an ability to flex his knee to at least 135 degrees, which still leaves the degree of limitation of motion far short of what is required for a rating higher than 10 percent for limitation of flexion (i.e., 45 degrees) or a compensable rating for limitation of extension (i.e., 10 degrees) under DCs 5260 and 5261.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Here, higher ratings based on pain without any quantifiable loss due to actual pain do not serve as basis for an increased rating.  The Veteran has been able to take care of his activities of daily living and even with repetitive use there was no significant loss of motion.  Moreover, his complaints of pain have been taken into consideration in the decision to assign the 10 percent evaluation.  Given that his complaints do not prevent him from achieving a full range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.

3.  Discectomy, L5-S1

The Veteran's residuals of a discectomy, L5-S1 are currently rated as noncompensably disabling under DCs 5009-5242 prior to February 12, 2013 and as 10 percent disabling since February 12, 2013.  There are no separate disability ratings in effect for associated neurologic impairment.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5242, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

In support of the current claim is an October 2007 VA examination report.  The Veteran's history of in-service back injury, discectomy in 2004, and his current medical problems were summarized and an examination was performed.  His primary complaint was of daily diffuse pain over the lumbar spine and in both buttocks.  He also complained of intermittent numbness in the left calf and through the top of the foot.  The pain was described as mild lasting five minutes at a time and occurs with prolonged sitting, such as driving.  The pain did not radiate and he denied flare-ups.  He did not report any bladder or bowel dysfunction.  There was no limitation in walking.  The Veteran did not take any pain medications and had not sought any medical advice since active duty.  In fact, he noted improvement in his condition and was recently deemed deployable with this condition in 2006.  The Veteran was currently employed as a TSA-Lead Officer and did not indicate any limitations regarding that job.  His back disability had mild impact on some of his usual daily activities.  

On examination there were no objective abnormalities of the spine, including spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion of the thoracolumbar spine showed flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral bending to 30 degrees, bilaterally.  There was no change with repetition and no additional limitation.  During the neurological portion of the examination, detailed motor examination of the lower extremities revealed normal strength of 5/5 throughout.  The Veteran had normal sensation to pain/pinprick, position sense, and light touch in both upper and lower extremities.  Reflex examination revealed 2+ in both the lower and upper extremities.  X-rays showed degenerative disc disease at L5-S1.  There were no flare-ups, exacerbations, or physician ordered bedrest in the past 12 months.

Subsequent VA treatment records from 2007 through 2009, show the Veteran continued a conservative treatment plan for his lumbar spine complaints.  These records show the Veteran underwent a neurological consultation for memory decline and loss of sense of smell in March 2008.  The musculoskeletal portion of this evaluation showed full active range of motion of the back with flexion to 90 degrees, extension to 20 degrees, rotation to 40 degrees bilaterally, and abduction to 25 degrees, bilaterally.  All these maneuvers, especially flexion, produced mild aching pain along the lumbosacral spine from L3 through S3 and in the bilateral sacroiliac joint areas.  There was also mild discomfort on palpation of these portions of his back.  There was no paravertebral muscle spasm and no other visible or palpable abnormalities of the back.  There was no pain on palpation over other portions of the back.  The extremities revealed no muscle atrophy and full range of active motion, without pain.  There was no joint deformity or visible or palpable abnormalities.  There was no pain on palpation.  Tinel's sign and straight leg raise testing were both negative.  There were no motor or sensory deficits with the exception of mildly decreased sensation over the lateral aspect of the left thigh and leg.  There were no days of prescribed bed rest for intervertebral disc syndrome, and no findings or history to suggest any bladder, bowel, or erectile dysfunction. The diagnosis was mild chronic lumbosacral spondylosis and mild chronic left lumbar L5 radiculopathy.  

When the Veteran was examined by VA in February 2013, his complaints and the clinical findings were largely similar to those from the previous VA examination in 2007.  He reported dull aching in this lower back with no flare-ups.  He continued to be employed and was taking the same medication with no further medical or surgical intervention of his back since the last examination.  Examination of the spine was negative for any abnormalities such as guarding or spasm.  Range of motion testing revealed forward flexion to 85 degrees, extension to 25 degrees, lateral flexion to 25 degrees, bilaterally, and rotation to 25 degrees, bilaterally with no objective evidence of pain.  The examiner noted that this range of motion was normal for the Veteran due to his obesity at 320 pounds.  There was no functional loss/impairment and no additional limitation of motion after repetitive use.  There was no functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  Rather the Veteran's obesity was considered the major contributing factor to his low back discomfort.  The Veteran stated that he loses 1-2 days of work every 2-3 months due to low back discomfort, but the examiner noted the medical records did not evidence any medical treatment during those times.  

Neurological examination of the lower extremities showed normal muscle strength testing at 5/5 through both lower extremities with no muscle atrophy.  Deep tendon reflexes were normal at 2+ and sensory examination was also normal.  Straight leg raise testing was negative and there was no evidence of radiculopathy.  There were no other neurological abnormalities or findings identified.  The Veteran did not have intervertebral disc syndrome and did not require any assistive devices to walk.  He had well-healed surgical scars that were asymptomatic.  The Veteran's condition did not impact his ability to work.  X-rays revealed stable mild L5-S1 degenerative disc disease.  

Based upon the preceding evidence, the Board finds that the minimum compensable rating (10 percent evaluation) is warranted for the Veteran's residuals of discectomy, L5-S1 under DC 5242.  While the record largely reflects findings of essentially normal or near-normal range of motion, it also demonstrates that his lumbar spine disorder has been productive of functional impairment with prolonged sitting such as with driving and some mild discomfort with range of motion, which the Board finds to equate to the criteria noted in the 10 percent rating.  The evidence does not, however, indicate forward flexion of the thoracolumbar spine to the level of "greater than 30 degrees, but not greater than 60 degrees."  Further, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There was no evidence of spasms severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating.  Thus, the Board finds that a 10 percent evaluation, but no higher is warranted since September 14, 2007, the effective date of service connection. 

There is also no credible evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the lumbosacral spine disability would be more than 10 percent disabling.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The Veteran's functional loss due to pain is adequately covered by the 10 percent rating.  He has not identified any functional limitation, which would warrant a higher or additional rating under any applicable rating criteria.  Additionally, the Veteran continues to work, has been able to take care of his activities of daily living, and even with repetitive use there was no limitation of range of motion.  Further, there is no evidence of weakness, incoordination, or fatigability, to support additional compensation.  Given that the Veteran's complaints do not prevent him from achieving full range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances. 

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  Although VA examination findings include complaints of intermittent numbness and mildly decreased sensation in the left lower extremity, neurological evaluations have been consistently negative for any deficits and there is no clinical evidence of radiculopathy.  As there is no significant clinical or diagnostic evidence of any neurological findings, there is no basis to assign a separate rating under any of the applicable neurological rating codes.  38 C.F.R. § 4.71a.

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of back pain.  While treatment records do reflect that he experiences back pain that involves occasional visits to a physician, what is lacking is objective documentation that any physician prescribed bed rest or that the Veteran was treated by a physician for any period approaching a total duration of even one week during a 12 month period.  Thus, it is not possible to establish that he actually had incapacitating episodes of intervertebral disc syndrome for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.

Finally, with regard to the discectomy scars, the clinical evidence does not show that they are painful, tender, deep, unstable, cause limitation of motion, or are otherwise symptomatic such that a separate compensable rating would be warranted.  38 C.F.R. § 4.118, DC 7803, 7804, or 7805.

The Board finds that the Veteran's impairment due to discectomy of L5-S1 for the period since September 14, 2007, is more consistent with a 10 percent rating and that the level of disability necessary to support the assignment of a 20 percent rating or higher is absent.

Additional Considerations & Conclusion

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected disabilities on appeal.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for his service-connected left wrist, left knee, or lumbar spine disabilities other than granted herein.  

The Board has also considered whether the service-connected left wrist, left knee, or lumbar spine disabilities claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's disabilities are fully contemplated by the schedular rating criteria.  The Veteran's symptoms of painful motion and some limited motion are contemplated by the rating schedule.  The assigned ratings are based on them.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As the rating schedule is adequate to evaluate these disabilities, referral for extra-schedular consideration is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

An initial compensable disability rating for residuals of a left wrist injury is denied.

An initial disability rating higher than 10 percent for arthritis of the left knee is denied.

A rating of 10 percent, and no higher, for residuals of a discectomy, L5-S1, from September 14, 2007, is granted, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


